                        UNITED STATES DISTRICT COURT
                        WESTERN DISTRICT OF LOUISIANA
                            SHREVEPORT DIVISION


ROYREGUIES HALL #473044/118979                   CIVIL ACTION NO. 17-1006

VERSUS                                           JUDGE S. MAURICE HICKS, JR.

GEORGE NICHOLS, ET AL.                           MAGISTRATE JUDGE HORNSBY


                                     JUDGMENT

        For the reasons assigned in the Report and Recommendation of the Magistrate

Judge previously filed herein, and having thoroughly reviewed the record, including the

written objections filed, and concurring with the findings of the Magistrate Judge under

the applicable law;

        IT IS ORDERED that Plaintiff’s Motion for Summary Judgment (Record Document

34) is DENIED. IT IS FURTHER ORDERED that Defendants’ Motion for Summary

Judgment (Record Document 27) is GRANTED and that all claims against all defendants

are DISMISSED WITH PREJUDICE. IT IS FURTHER ORDERED that Plaintiff’s Motion

for Extension of Time to Respond to Supplemental Discovery Requests (Record

Document 53) is DENIED AS MOOT.

        THUS DONE AND SIGNED at Shreveport, Louisiana, this the 17th day of July,

2019.
